t c memo united_states tax_court wfo corporation et al petitioners v commissioner of internal revenue respondent docket nos filed date terence j wolfe and giselle m wolfe pro sese giselle m wolfe an officer for petitioner wfo corporation stephen j neubeck and john a freeman for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioners’ federal income taxes additions to tax and cases of the following petitioners are consolidated herewith terence j and giselle m wolfe docket no terence j wolfe docket no and giselle m wolfe docket no penalties for the tax years and as follows wfo corp docket no accuracy-related_penalties addition_to_tax year deficiencies sec_6662 sec a dollar_figure big_number dollar_figure dollar_figure dollar_figure terence j and giselle m wolfe docket no year deficiency dollar_figure addition_to_tax sec_6651 dollar_figure terence j wolfe docket no year deficiencies sec_6651 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 additions to tax giselle m wolfe docket no accuracy-related year deficiencies sec_6662 dollar_figure dollar_figure big_number penalty respondent has moved for entry of decisions with respect to these cases based on a stipulation of settled issues signed by the parties’ counsel and filed on date the unless otherwise noted all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure stipulation of settled issues which resolved all pending issues in these cases was initially submitted by counsel for the parties on date the day before the scheduled trial as a consequence the trial was canceled and the parties were ordered to submit stipulated decisions by date commencing date however the court received a series of documents from petitioner terence j wolfe mr wolfe and joseph b mansour in which mr wolfe speaking on his behalf and purportedly on behalf of petitioner giselle m wolfe mrs wolfe and mr mansour purporting to represent petitioner wfo corp wfo asserted that counsel for mr wolfe mrs wolfe and wfo had signed the stipulation of settled issues without authorization on date respondent filed a motion for entry of decisions on date the court received both a response to respondent’s motion purportedly from all petitioners with mr mansour purporting to represent petitioner wfo and a letter from mrs wolfe in which she asserted that she was the sole shareholder of wfo and that mr mansour was not authorized to act on its behalf in this proceeding the june response reiterated the claim that petitioners’ counsel had signed the stipulation of settled issues without authorization on date the court received a second letter from mrs wolfe in which she advised that she had not signed or authorized the june response and repeated her claim that she not mr mansour was wfo’s proper representative in its case we set a hearing to determine the person authorized to represent wfo and to receive evidence with respect to respondent’s motion for entry of decisions findings_of_fact based upon the evidentiary hearing and the record in these cases we make the following findings_of_fact mr and mrs wolfe resided in cincinnati ohio when they filed their petitions they were married at the time but subsequently initiated divorce proceedings wfo had its principal_place_of_business in cincinnati ohio when it filed its petition wfo is wholly owned by mrs wolfe who serves as wfo’s president and signed wfo’s petition as its representative see rule b wfo operates a club under the trade_name of bristol’s i negotiations leading to the settlement trial in these cases was originally set for date in cincinnati ohio petitioners had retained mr mansour a certified_public_accountant to represent them before the internal_revenue_service though mr mansour did not sign any of the petitions in these cases however as the trial date approached petitioners retained james f mccarthy iii as counsel mr mccarthy entered his appearance on behalf of mr and mrs wolfe and wfo at the calendar call on date where he requested a continuance until the court’s date trial session in columbus ohio after extended discussion in two hearings of the merits of a continuance which respondent opposed and the establishment of a timetable under which petitioners would supply information to respondent’s trial counsel a continuance was granted on date mr wolfe and joel s brant mr mccarthy’s associate attended settlement negotiations with respondent by day’s end the parties had reached agreement on a basis for settling all issues respondent’s counsel agreed to draft a stipulation of settled issues for petitioners to review which was provided to petitioners on saturday date mr and mrs wolfe forwarded the draft stipulation to mr mansour who expressed his belief that petitioners should not have agreed to certain of its terms in particular he believed that respondent had double counted some of wfo’s income and included some wfo income in the wrong year after hearing mr mansour’s views mr and mrs wolfe refused to approve the draft stipulation and insisted on continuing negotiations with respondent the parties had not resolved the issues that mr mansour raised by the date calendar call in columbus ohio which mr and mrs wolfe attended counsel reported that the parties had not reached a settlement and we set trial for the afternoon of wednesday date we selected the afternoon of march because mr mccarthy had oral argument scheduled for the morning of march before the u s court_of_appeals for the sixth circuit the parties continued negotiating over the points mr mansour had raised but respondent refused to change his position mr brant met with mr and mrs wolfe and reviewed the two issues mr mansour had raised he explained that while arguments could be raised and presented at trial respondent would not compromise either of the issues on the afternoon of march mr and mrs wolfe met with messrs mccarthy and brant and asked that they make one last attempt to convince respondent to concede the disputed points and to determine whether respondent would consider reducing some of the penalties messrs mccarthy and brant telephoned respondent’s counsel stephen j neubeck to convey the wolfes’ position and were advised that respondent would agree to reduce some of the penalties but would make no adjustments on the other issues after reporting on respondent’s final position mr mccarthy informed petitioners that it was time either to accept the settlement as offered or to go to trial the next day he asked mrs wolfe whether she accepted the settlement on behalf of herself and wfo she said yes mr mccarthy then asked mr wolfe whether he accepted the settlement he said yes mr mccarthy then sought and obtained authority to sign the stipulation of settled issues once it was revised to reflect respondent’s concessions on penalties mr mccarthy communicated the acceptance to mr neubeck and signed the revised stipulation of settled issues later that afternoon mr wolfe went to mr neubeck’s office after leaving mr mccarthy’s office and thanked him for his cooperation in settling the cases late on the afternoon of date counsel faxed the signed stipulation of settled issues to this court we canceled the trial and issued an order requiring the parties to file stipulated decision documents no later than date counsel filed an original signed version of the stipulation of settled issues with the court on date ii efforts to repudiate the settlement shortly after the trial was canceled mr mansour convinced mr wolfe that petitioners should not have agreed to the settlement and messrs wolfe and mansour began their efforts to repudiate it mr wolfe first instructed mr mansour to write mr mccarthy then followed up with his own letter requesting counsel faxed a signed copy of the stipulation of settled issues to the court on date pursuant to our requirement that they do so as a condition of canceling the trial however this version dated march contained both original and faxed signatures to provide a document with original signatures for filing counsel re-signed the stipulation of settled issues on date they forwarded the march original to the court and it was filed on date that mr mccarthy advise this court that he had signed the stipulation of settled issues without authorization mr wolfe further advised mr mccarthy that he would refrain from filing a disciplinary complaint against mr mccarthy if mr mccarthy agreed to inform the court that the stipulation lacked authorization in a written reply mr mccarthy refused noting that to do so would be a fraud on the court in response petitioners terminated mr mccarthy’s services on date mr mccarthy filed a motion to withdraw as petitioners’ counsel on date respondent filed a response opposing mr mccarthy’s motion raising the possibility that he might move to enforce the settlement the parties had reached we granted mr mccarthy’s motion to withdraw on date sometime during the spring of mrs wolfe decided that she did not wish to participate in messrs wolfe’s and mansour’s efforts to repudiate the settlement as described below a struggle for control of these cases and of wfo ensued in which mr mansour submitted documents to this court on behalf of wfo as its purported representative and mr wolfe submitted documents on behalf of mrs wolfe individually under a purported power_of_attorney all of which she subsequently disavowed on date messrs wolfe and mansour submitted an unsolicited response to respondent’s opposition to mr mccarthy’s motion to withdraw which they supplemented days later both the original and supplemental submissions addressed the question of whether the settlement should be enforced attached to the original submission was an affidavit signed by mr wolfe in which mr wolfe stated that mr mccarthy had signed the stipulation of settled issues without his or mrs wolfe’s authorization mr wolfe stated in the affidavit that he had advised mr mccarthy on march that there were unagreed issues that no settlement was authorized until those issues were resolved and that mr mccarthy advised him that he would obtain concessions from respondent on those issues mr mansour signed the submissions on behalf of wfo identifying himself as wfo’s secretary mr wolfe signed the submissions on his own behalf mrs wolfe did not sign these submissions instead mr wolfe signed her name writing by poa next to the signature on date mrs wolfe under pressure from mr wolfe agreed to sign two affidavits one on behalf of herself and one on behalf of wfo to the same effect as mr wolfe’ sec_4 attached to the submission were two documents fashioned as notices of entry of appearance dated apr and respectively in which mr mansour purported to enter an appearance as the representative of wfo in his capacity as its secretary affidavit namely that mr mccarthy had signed the stipulation of settled issues without authorization on april mrs wolfe sent mr mansour a letter terminating his services on her behalf and on behalf of wfo she instructed him that he was not authorized to represent her or wfo before the internal_revenue_service or the tax_court she also demanded that mr mansour cease and desist from representing to others that he was an officer of wfo mr wolfe admitted that mr mansour advised him of this letter on date respondent filed a motion for entry of decisions in an order dated date we refused to accept for filing messrs wolfe’s and mansour’s original and supplemental submissions related to mr mccarthy’s motion to withdraw instead we permitted petitioners to file a response to respondent’s motion for entry of decisions by date in refusing to accept the initial submissions we noted that they violated rule b and violated rule sec_23 and sec_24 insofar as they purported to be on behalf of mrs wolfe the order specifically referred petitioners to rule a which requires an original signature on papers filed by or for a party and advised petitioners that submissions purportedly on behalf of mrs wolfe under a poa or similar designation would be disregarded at some point after the march meeting at which they agreed to the settlement mr and mrs wolfe began divorce proceedings at a hearing before the butler county ohio court of common pleas division of domestic relations on date mr and mrs wolfe agreed to have one of the managers of bristol’s appointed temporary receiver to manage their business known as bristol’s the order adopting this agreement is dated date the order refers only to the trade_name bristol’s and not to the corporate entity wfo it provides in pertinent part the parties agree to have a temporary receiver manager of their business and specifically agree to ivan deborde’ sic it is agreed the receiver shall collect all income deposit the same into a bank account to be established by the receiver or a bank account agreed upon by the parties and that only that receiver shall have the authority to withdraw funds from that account or to write checks out of that account to pay the ordinary and usual bills and expenses of the business the receiver shall be and is specifically authorized by the parties to pay the ordinary and normal bills and expenses of the business to keep it operating until further order of this court under the order mr deborde was to remain as receiver manager until the court could hold a hearing to determine the management and running of the parties’ business known as bristol’s in the final paragraph the order provides that the agreement was entered into to allow the business to operate until the parties can have the more complete and full hearing on the issue on date at the behest of messrs wolfe and mansour and purportedly acting as receiver authorized as sole director of wfo mr deborde signed a corporate resolution appointing mr mansour wfo’s secretary and authorizing him to act as a representative for wfo in this proceeding on date the court received what purported to be a response from mr and mrs wolfe and wfo to respondent’s motion for entry of decisions mr mansour signed on behalf of wfo as secretary mr wolfe signed on his own behalf mrs wolfe did not sign the submission rather mr wolfe signed mrs wolfe’s name without her knowledge or consent omitting the by poa designation he had used on the earlier submissions this submission repeated the arguments that had been made in the original and supplemental submissions related to mr mccarthy’s motion to withdraw ie the claim that mr mccarthy signed the stipulation of settled issues without mr and mrs wolfe’s authorization attached to the submission was a copy of the affidavit of mr wolfe that had been previously submitted as well as the two affidavits signed by mrs wolfe on date on the same day the court received a letter from mrs wolfe asserting that she was the sole shareholder of wfo and that mr mansour was not authorized to act on its behalf in this proceeding on date the court received a second letter from mrs wolfe advising that she had not signed or authorized the june response to the motion for entry of decisions on her behalf or on behalf of wfo we set a hearing in washington d c to determine the person authorized to represent wfo and to receive evidence with respect to respondent’s motion for entry of decisions iii hearing at the hearing mr and mrs wolfe messrs mccarthy and brant and mr neubeck6 testified in light of the unsettled question of the then-authorized representative of wfo we permitted both mrs wolfe and mr mansour to present whatever argument and evidence each wished on behalf of wfo mrs wolfe and messrs brant mccarthy and neubeck all testified consistently with the facts found above mrs wolfe we ruled that mr wolfe and mrs wolfe on her own behalf and on behalf of wfo had waived any attorney-client_privilege by voluntarily testifying about communications they had with their attorneys regarding the settlement process see state v post n e 2d ohio and ordered messrs mccarthy and brant to testify regarding those conversations see ohio code of profl resp dr c and to enable mr neubeck to testify as a fact witness respondent obtained different counsel john a freeman for that portion of the hearing concerning enforcement of the settlement several days after the hearing mr mansour as wfo’s purported representative moved to reopen the evidentiary hearing so that he could testify despite having the opportunity at the hearing mr mansour failed to call himself as a witness when he presented wfo’s case we accordingly denied his motion further testified that she had been pressured by mr wolfe into signing the affidavits dated date she recanted the statements made therein she stated that she did not oppose respondent’s motion for entry of decisions either on her own behalf or on behalf of wfo mr wolfe testified that in the meeting he and mrs wolfe had with messrs mccarthy and brant on the afternoon of march to consider settlement he instructed mr mccarthy not to sign the stipulation of settled issues until he and mrs wolfe had agreed to all the terms and had an opportunity to review the stipulation he testified that at the conclusion of the meeting mr mccarthy assured him that he would obtain concessions from respondent regarding the purportedly double- counted income and the income included in the wrong year and that he mr wolfe was to meet with mr mccarthy the following day to review final settlement documents mr wolfe testified that he was surprised to discover that mr mccarthy had signed the stipulation without obtaining the foregoing concessions mr wolfe further testified that he told mr mccarthy at a meeting in date that mr mccarthy was not to make any decisions on his or mrs wolfe’s behalf without their written approval he testified that he confirmed this instruction in the following letter sent to mr mccarthy which was introduced into evidence date att jim mccarthy ref to our recent meeting on january 15th jim it was a pleasure meeting with you and jody brant again and i am looking forward to working together in regards to the irs matters of giselle’s wfo corporation and mine as you know giselle had asked me to work with joe mansour and to represent wfo in front of the appeals_office in order to resolve the unresolved issues as you know we were unable to resolve these issues and it looks as if we will be going to court even though giselle and i have retained your services in representing us in this matter you or jody are not to make any decisions in our behalf without our written approval if you have any questions about the above please contact me sincerely terry j wolfe regarding mrs wolfe’s signature on the response to respondent’s motion for entry of decisions mr wolfe admitted to signing on her behalf and without her knowledge omitting the by poa designation he had used on the previous submissions to the court he claimed that he thought he was entitled to do so by virtue of a power_of_attorney he believed he held for mrs wolfe opinion i motion for entry of decisions a counsel’s authority to settle the question of whether counsel has the authority to settle a case on behalf of a taxpayer is factual and must be decided according to common_law principles of agency 108_tc_320 affd without published opinion 208_f3d_205 3d cir 85_tc_359 70_tc_623 authority may be granted by express statements or by implication from a taxpayer’s words or deeds estate of quirk v commissioner tcmemo_1995_234 where taxpayers challenge the authority of counsel to act on their behalf the burden_of_proof rests with the taxpayers to show that their counsel lacked authority newbern v commissioner tcmemo_1999_112 the evidence presented on this issue consists of petitioners’ various submissions to this court after cancellation of the trial documentary_evidence introduced at the hearing and the conflicting testimony of messrs mccarthy brant and neubeck and mrs wolfe on the one hand and of mr wolfe on the other distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life 58_tc_560 in kropp v commissioner tcmemo_2000_148 we described our role in this regard as follows as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe having done so here we have no doubt that mr wolfe and mrs wolfe for herself and on behalf of wfo gave mr mccarthy specific authority to sign the stipulation of settled issues and settle these cases messrs mccarthy and brant and mrs wolfe convincingly testified that mr mccarthy sought and obtained express authorization from mr and mrs wolfe on the afternoon of date to settle the cases and sign the stipulation of settled issues on behalf of all petitioners according to the testimony of mrs wolfe and messrs mccarthy and brant mr and mrs wolfe were faced with a decision to accept respondent’s final offer or to go to trial the next day while mr mansour persisted in his claim that income was being double counted and accounted for in the wrong year mr and mrs wolfe were advised by messrs mccarthy and brant that mr neubeck would not concede those issues and they chose to settle after mr neubeck made concessions on penalties mr neubeck’s recollection of the events of march substantially corroborates that of mrs wolfe and messrs mccarthy and brant in direct contradiction to the testimony of mrs wolfe and messrs mccarthy and brant mr wolfe testified that he did not agree to or authorize a settlement of the cases on the afternoon of march instead he insisted that he had advised mr mccarthy that he would not agree to any settlement without respondent’s concessions on the two points mr mansour had raised and without first reviewing a final version of the stipulation of settled issues according to mr wolfe’s testimony mr mccarthy assured him at the conclusion of their meeting on march that he would obtain concessions from respondent on the two disputed points and submit to mr wolfe for his review a revised stipulation of settled issues with revisions to reflect the changes the next day we conclude that mr wolfe’s testimony is not worthy of belief besides being contradicted by the testimony of all other witnesses present at the march meeting or participating in the settlement negotiations his testimony is highly implausible in the circumstances first accepting mr wolfe’s version of events would require us to believe that mr mccarthy an experienced litigator left unresolved the question of whether a settlement would occur on the afternoon before a scheduled trial--in particular when he was scheduled to give oral argument the next morning in another case we find it unlikely that as mr wolfe claims mr mccarthy advised him that there would be an opportunity to review a revised stipulation of settled issues on march the implausibility of mr mccarthy’s leaving settlement unresolved on march is heightened by the fact that mr and mrs wolfe had already once backed away from a tentative settlement reached the preceding friday march we find it unlikely that mr mccarthy would have failed to review the terms of respondent’s offer with the wolfes and to obtain their final_decision whether to accept it on march given these circumstances second mr wolfe has offered no convincing explanation concerning why if be believed he had not authorized a settlement he did not think he needed to be present in columbus for a trial on the afternoon of march which trial had been scheduled in his presence at calendar call on march finally it is undisputed that mr wolfe went to mr neubeck’s office on march after meeting with mr mccarthy and thanked mr neubeck regarding the settlement mr wolfe attempts to explain this action by insisting that he was assured by mr mccarthy that mr neubeck would make the two changes in the settlement he sought however we simply do not believe that mr wolfe would have thanked the opposing counsel unless he understood that a final agreement had been reached another aspect of mr wolfe’s claims invites further skepticism to support his position that the settlement was not properly authorized mr wolfe offered as evidence at the hearing a date letter that he purportedly sent to mr mccarthy to instruct mr mccarthy not to make any decisions on our behalf without our written approval relying on the letter mr wolfe made the additional claim that he had instructed mr mccarthy both orally and in writing that any settlement of these cases required the written approval of himself and mrs wolfe which was not given the claim that this letter was sent to mr mccarthy is open to considerable doubt messrs mccarthy and brant both testified that they had never seen the letter prior to the hearing and that it was not in the client files that mr mccarthy’s firm maintained mr wolfe offered no rationale for the requirement of written approval while mr mccarthy convincingly testified that he did not agree and would not have agreed to such a condition on his representation of a client in tax_court given the court’s compressed trial schedules and general practice of requiring litigants to be prepared at a trial session either to try a case or to provide proof of settlement on its face the letter contains irregularities unlike mr wolfe’s other correspondence in the record it has no mailing address nor is mr mansour copied thereon we also note that the letter if sent could have had a significant impact on the scope of mr mccarthy’s settlement authority yet on no occasion prior to the hearing did mr wolfe or mr mansour ever mention this letter or even suggest that a requirement of written authorization to settle existed either in their post-march letters to mr mccarthy challenging his authority to settle in mr wolfe’s affidavit or in their voluminous submissions to the court disavowing the settlement finally in at least one other instance mr wolfe submitted a misleading document to the court namely the june response to respondent’s motion for entry of decisions on which as mr wolfe later admitted he signed his then-estranged wife’s name without her knowledge at a time when they were engaged in a dispute over the appropriate course of action in this proceeding moreover on this document mr wolfe omitted the by poa designation he had placed next to mrs wolfe’s purported signature on a previous submission after having been specifically advised by the court that such a designation would result in a document’s being disregarded with respect to his wife given mr wolfe’s demonstrated willingness to proffer misleading documents and the other factors discussed above we are not persuaded that the date letter offered into evidence by mr wolfe was ever sent to mr mccarthy based on the evidence adduced at the hearing and the entire record in these cases we reject mr wolfe’s testimony and arguments and conclude that mr wolfe and mrs wolfe for herself and as the representative of wfo authorized mr mccarthy to sign the stipulation of settled issues and settle these cases b enforcement of the stipulation of settled issues having determined that petitioners’ counsel was authorized to sign the stipulation of settled issues we must now determine whether to enforce it or whether petitioners have presented facts that would warrant excusing them from the settlement they reached on the eve of trial we find that they have not while we have discretion to set_aside a filed settlement stipulation that discretion will only be exercised for good cause 108_tc_320 generally the party seeking to avoid the agreement must show that failure to exercise the discretion would prejudice him no substantial injury will be occasioned to the opposing party refusal to exercise discretion might result in injustice and the inconvenience to the court is slight id pincite adams v commissioner t c pincite see also rule e where the court cancels a trial in reliance on a stipulation the standard is even higher and the moving party must satisfy standards akin to those applicable in vacating a judgment entered into by consent dorchester indus inc v commissioner supra pincite 90_tc_315 himmelwright v commissioner tcmemo_1988_114 mrs wolfe filed the petition on behalf of wfo as its president her capacity to act on wfo’s behalf when she filed the petition and her continuing possession of such capacity when mr mccarthy signed the stipulation of settled issues on behalf of wfo on date are undisputed the pending dispute over whether mr mansour should take the place of mrs wolfe as the authorized representative of wfo in this proceeding relates to a period beginning in april of after the settlement was agreed to and the stipulation of settled issues was signed accordingly the dispute over who currently represents wfo in this proceeding does not affect the determination concerning enforcement of the settlement in reliance on the stipulation of settled issues this court canceled the trial thus petitioners must meet a high standard before we will relieve them of their settlement such as a showing of lack of formal consent fraud mistake or similar ground dorchester indus inc v commissioner supra pincite messrs wolfe and mansour have made no such showing to the contrary the record establishes that mr and mrs wolfe were aware of the issues mr mansour had raised and after consulting with their counsel decided to accept the settlement rather than incur the expense and risk of a trial accordingly we conclude that petitioners are bound by the terms of the stipulation of messrs wolfe and mansour appear to have conceded as late as date that mrs wolfe was the authorized representative of wfo by virtue of their causing her to sign two affidavits on that date concerning the settlement one on her own behalf and one on behalf of wfo settled issues that their counsel signed respondent’s motion for entry of decisions will therefore be granted ii representation of wfo rule b provides that a corporation may be represented in tax_court proceedings by an authorized officer under rule c we have the authority to allow the substitution of a corporate party’s representative rule c provides that the capacity of a fiduciary or other representative to litigate before the tax_court is determined in accordance with the law of the jurisdiction from which such person’s authority is derived mrs wolfe signed wfo’s petition and served as its sole authorized representative under rule b until mr mccarthy entered his appearance on behalf of wfo on date when we granted mr mccarthy’s motion to withdraw as counsel on date a dispute arose regarding the person authorized to represent wfo in this proceeding in submissions made on april and which were not filed and on date mr mansour asserted that he was a corporate officer of wfo and purported to sign those submissions on behalf of wfo in a letter received date mrs wolfe disputed mr mansour’s status as a corporate officer and his right to represent wfo in this proceeding we treat mr mansour’s june submission as a motion to be substituted as wfo’s representative in this proceeding pursuant to rule c we must decide whether mr mansour has established that he is an officer of wfo with authority to represent wfo before the tax_court we determine mr mansour’s capacity to represent wfo under ohio law see rule c as set forth below we conclude that mr mansour has not established that he was properly appointed as an officer of wfo with authority to represent wfo in this proceeding and accordingly we decline to recognize him as wfo’s representative under rule sec_24 and sec_63 ohio rev code sec dollar_figure anderson provides under the control of the court which appointed him as provided in section dollar_figure of the revised code a receiver may bring and defend actions in his own name as receiver take and keep possession of property receive rents collect compound for and compromise demands make transfers and generally do such acts respecting the property as the court authorizes this provision has been construed as giving courts the ability to expand or limit a receiver’s power state ex rel celebreeze v gibbs n e 2d ohio we interpret this statute as enabling the trial_court to exercise its sound judicial discretion to limit or expand a receiver’s powers as it deems appropriate thus in ohio a receiver has only the authority granted to him by a court we do not read the order appointing mr deborde temporary receiver manager of the business that was identified only as bristol’s as giving mr deborde the power to appoint officers for wfo and direct litigation in this court mr deborde is one of the managers of bristol’s the powers that the ohio court specifically granted to mr deborde involve only the day-to-day management of the business such as depositing receipts and paying bills we further note that mr deborde’s appointment was temporary until the court could hold a hearing to determine the management and running of the parties’ business known as bristol’s the stated purpose of the agreement was to allow the business to operate in light of mr deborde’s position as a manager of bristol’s and the limited powers described in the order appointing mr deborde receiver manager of bristol’s we conclude that mr mansour has not established that the ohio court granted mr deborde the authority to appoint corporate officers for wfo or to direct the litigation of wfo’s case before this court insofar as mr mansour has not established that he is an officer of wfo authorized to act on its behalf in this proceeding he is not qualified to represent wfo before this court see rule b accordingly we deny his motion to be substituted as wfo’s our interpretation of the order is further supported by the order’s silence regarding the management of the proceedings before this court the order incorporated an agreement between mr and mrs wolfe at the time mr and mrs wolfe were aware that respondent was seeking to enforce the settlement and that they disagreed about how to respond mrs wolfe had expressly disavowed any authority of mr mansour to represent wfo in these proceedings in these circumstances the order’s silence regarding matters beyond the day-to-day deposit of receipts and payment of bills strongly suggests that it was not intended to cede to bristol’s manager the authority to appoint corporate officers who would make decisions for wfo in these proceedings representative as a consequence mrs wolfe remains as wfo’s authorized representative iii sanctions at the conclusion of the hearing respondent raised the issue of sanctions against petitioners we had also advised the parties prior to the hearing that in the event their positions appeared unjustified after the hearing sanctions might be appropriate accordingly by separate order we shall permit the parties to address the issue of sanctions and shall defer entering decisions in these cases pending our consideration of that issue to reflect the foregoing an appropriate order will be issued
